Citation Nr: 0014390	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  94-39 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for disequilibrium as 
secondary to service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty for more than six years and 
such service terminated in November 1975.

The current appeal arose from a May 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
on Phoenix, Arizona.  

The RO denied entitlement to service connection for loss of 
equilibrium including as secondary to service-connected right 
hearing loss, and service connection for a hearing loss in 
the left ear.  The RO denied entitlement an increased 
(compensable) evaluation for hearing loss in the right ear.

In May 1995 the RO granted entitlement to service connection 
for a hearing loss in the left ear, and affirmed the previous 
denial of entitlement to a compensable evaluation for right 
hearing loss.  

In the interim jurisdiction of the processing of the 
veteran's claim was assumed by the Portland, Oregon RO which 
affirmed the determinations previously entered.

In September 1998 the Board of Veterans' Appeals denied 
entitlement to an increased (compensable) evaluation for 
bilateral hearing loss, and remanded the claim of entitlement 
to service connection for disequilibrium to the RO for 
further development and adjudicative actions.  

In January 2000 the RO affirmed the denial of entitlement to 
service connection for disequilibrium.

The case has been returned to the Board for further appellate 
review.

The Board has recharacterized the issue for appellate review 
in view of the earlier statements on file from the veteran 
and his representative clarifying that the present claim for 
service connection is predicated on secondary basis.


FINDING OF FACT

Disequilibrium cannot satisfactorily be dissociated from 
service-connected bilateral hearing loss.


CONCLUSION OF LAW

Disequilibrium is proximately due to or the result of 
service-connected bilateral hearing loss.  38 U.S.C.A. § 5107 
(West 1991);  38 C.F.R. § 3.310(a) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records are negative for any 
evidence of disequilibrium.

An April 1991 VA examination report shows the veteran's gait 
was ataxic.  He was clinically assessed with alcohol 
dependence and cerebellar changes secondary thereto.

A July 1991 VA Vocational Rehabilitation consultation report 
shows a history of loss of equilibrium was recorded.

A May 1992 VA outpatient treatment report shows the veteran 
complained of losing his balance when he walked.  He fell 
down stairs and became dizzy when he stood up.

A July 1992 VA ear, nose, and throat consultation report 
shows the veteran reported having equilibrium problems for 
three years.  

A July 1992 VA ear, nose, and throat consultation report  
shows the veteran had had equilibrium problems for three 
years.  He had trouble walking in the dark, on a straight 
line, etc..  

A July 1992 VA computerized tomographic scan of the head was 
interpreted as negative.


An October 1992 VA neurology clinical record shows the 
veteran had had disequilibrium for three years.  He was noted 
to have significant hearing loss, not altogether due to noise 
and concussion exposure.

An October 1992 VA ear, nose, and throat record shows the 
veteran was still dizzy and could not stand well in the dark.  
The examiner noted there was no good explanation for vertigo.

An October 1992 VA audiology record shows the veteran was 
suffering from chronic disequilibrium.  

On file is a letter dated in March 1993 from a VA 
neurologist.  She stated that the veteran sustained damage to 
his inner ear and vestibular center which had given him both 
progressive hearing loss and disequilibrium.  Due to the 
latter he had an ataxic gate and was unable to perform 
routine tandem toe-heel walking.

A March 1998 independent examination report shows the veteran 
was examined by an otolaryngologist.  He noted that while in 
service the veteran flew without difficulty equalizing 
pressure in his ears.  He was not subject to motion sickness.  
He had had no symptoms of whirling vertigo, motion 
intolerance, or falls.  He had disequilibrium in that he 
could not walk with confidence in his balance and felt that 
he had difficulty in navigating as he walked.  

The veteran was not dizzy in bed.  He was not dizzy with 
simply changes in head position.  He had been evaluated 
neurologically and found to have a spinal stenosis.  The 
examiner noted that the consulting physicians who had made 
that diagnosis suggested that the veteran's disequilibrium 
was more likely related to that.  The examiner noted that the 
veteran did not have labyrinthine vertigo.  He had 
disequilibrium which was probably related to his reported 
spinal stenosis.  



A July 1999 independent medical examination from an 
otolaryngologist shows the veteran's initial Army combat 
exposure included exposure to exploding munitions and on one 
occasion a concussion land mine which caused him to be 
unsteady for several minutes and which depressed his hearing 
which lasted several hours and was accompanied by tinnitus in 
both ears.  The examiner noted that the veteran has no 
symptoms of vertigo.  

The veteran had a balance disorder which was ongoing.  This 
had been present over a long period of time and was 
characterized by inability to climb up on anything.  He was 
unwilling to go up a ladder.  He tended to stumble and had 
fallen on several occasions but had never fallen far.  He had 
never fallen enough to strike his head or become unconscious.  
He felt that he could walk across unbroken ground without 
difficulty but it was difficult for him to go up and down 
stairs without a handrail.  It was much more difficult for 
him to go down stairs than to go up.  He found that if he 
awakened in the night and had to navigate to his bathroom, he 
was quite unsteady.  He was not subject to motion sickness.  
The examiner noted it was his impression that the veteran's 
complaints of disequilibrium were not due to peripheral 
otologic disease.

An August 1999 independent neurological examination report 
shows the veteran was evaluated for neck and back 
difficulties.  The diagnostic impressions were left cervical 
radiculopathy likely secondary to spinal stenosis, and 
bilateral lumbosacral radiculopathy likely secondary to spur 
formation.

An August 1999 VA audiology examination report shows the 
veteran exhibited mildly asymmetrical high frequency 
sensorineural hearing loss.  The examiner noted that site of 
lesion tests supported cochlear origin.

In September 1999 the private otolaryngologist reported that 
acoustic reflex testing supported a cochlear etiology for the 
veteran's current hearing loss.



Criteria

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

The threshold question that must be resolved with regard to 
each claim is whether the claimant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

A well grounded claim for secondary service connection 
requires evidence of a current disability as provided by a 
medical diagnosis, a service-connected disease or injury, and 
competent evidence providing a nexus between the two.  Wallin 
v. West, 11 Vet. App. 509, 512 (1998); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Reiber v. Brown, 7 Vet. App. 513, 
516 (1995).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disability, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which service connection is 
sought, in order for the claim to be well grounded.  See 
Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).




In Allen v. Brown, 7 Vet. App. 439 (1995), the United States 
Court of Appeals for Veterans Claims (Court) made clear that 
service connection may not only be established for a disorder 
found to be proximately due to or the result of a service-
connected disability, but also when it is shown that the 
claimed disorder has been aggravated by the service-connected 
disability.  In such cases, according to the Court, a basis 
exists upon which to predicate a grant of entitlement to 
service connection on a secondary basis.  

Thus, pursuant to 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected disorder is proximately due to or the 
result of a service-connected disability, such veteran shall 
be compensated for the degree of disability, but only that 
degree over and above the degree of disability existing prior 
to the aggravation.  38 C.F.R. § 3.322 (1999).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

The veteran has disequilibrium.  He is service-connected for 
bilateral hearing loss.  A medical professional has expressed 
an opinion relating his disequilibrium to damage to his inner 
ear and vestibular center.  As there has been expressed a 
nexus between disequilibrium and the service-connected 
bilateral hearing loss, there veteran's claim of entitlement 
to service connection on a secondary basis is well grounded.

The Board's review of the evidentiary record shows that it 
must now be determined whether VA has a duty to assist the 
veteran any further than it has in the development of his 
claim.  The Board remanded the veteran's case to the RO for 
the express purpose of further development.  The veteran was 
given the opportunity to submit additional evidence.  
Additional evidence was obtained.  He was also afforded the 
benefit of comprehensive examinations.  The Board is 
satisfied that in view of the foregoing, VA has satisfied its 
duty to assist the veteran.

The record shows that the development undertaken included 
various examinations.  One of the examinations contains a 
professional medical opinion that the veteran's 
disequilibrium was not due to peripheral otologic disease; in 
other words, not due to the veteran's service-connected 
bilateral hearing loss.  However, the earlier medical opinion 
on file relates disequilibrium to the service-connected 
bilateral ear hearing loss disability.  There is no other 
competent medical pinion of record other than a vague 
undocumented reference to suggestions having been made that 
disequilibrium was secondary to spinal stenosis.  However, 
the recent orthopedic examination of record does not reach 
this conclusion.

The Board finds that the evidentiary record is in relative 
equipoise.  The veteran's contention all along his been that 
his disequilibrium is due to his service-connected ear 
disease or hearing loss.  There is competent medical opinion 
of record both in favor of and opposed to his contention.  As 
the evidentiary record is in relative equipoise, the veteran 
must prevail.  

Accordingly, it is the determination of the Board that the 
record supports a grant of entitlement to service connection 
for disequilibrium as secondary to the service-connected 
bilateral hearing loss.  See Gilbert, supra.


ORDER

Entitlement to service connection for disequilibrium as 
secondary to service-connected bilateral hearing loss is 
granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

